                  Case 1:19-cv-01301-WMR Document 25 Filed 10/07/19 Page 1 of 2




                 Minute Sheet for proceedings held In Open Court on 10/07/2019.


             TIME COURT COMMENCED: 1:40
            P.M.
                                        COURT REPORTER: Wynette
             TIME COURT CONCLUDED: 3:10
                                        Blathers
            P.M.
                                        DEPUTY CLERK: Jennifer Lee
             TIME IN COURT: 1:30
             OFFICE LOCATION: Atlanta

         ATTORNEY(S)     Olga Izmaylova representing Latasha Transrina Kebe
         PRESENT:        Sarah Matz representing Belcalis Marlenis Almanzar
                         William Pequignot representing Belcalis Marlenis
                         Almanzar
                         Sadeer Sabbak representing Latasha Transrina Kebe
         PROCEEDING
                         Motion Hearing(Motion Hearing Non-evidentiary);
         CATEGORY:
         MOTIONS         [13]Motion to Dismiss for Failure to State a Claim
         RULED ON:       DENIED

         MINUTE TEXT:    Plaintiff's counsel argued their Motion to Dismiss
                         Defendant's CounterClaims. Defense presented their
                         argument and asked that alternatively, they be allowed to
                         amend their counterclaims to be more specific. The Court
                         will not dismiss the counterclaims and encourages

1 of 2
                   Case 1:19-cv-01301-WMR Document 25 Filed 10/07/19 Page 2 of 2

                          settlement discussions. The Court stated if questions arise
                          as to deposition locations, it should be in Atlanta. The
                          parties are directed to diligently pursue discovery.
         HEARING
         STATUS:          Hearing Concluded




2 of 2
